DETAILED ACTION
Papers filed on 10/22/2021 have been received.  The Information Disclosure Statement has been considered on the merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 2, a letter “s” after “memory cell” (first occurrence) has been deleted.
In claim 20, line 2, a letter “s” after “memory cell” (first occurrence) has been deleted.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a non-volatile memory device comprising: a non-volatile memory cell configured to conduct current in response to application of a threshold voltage, the non-volatile memory cell comprising an unwritten state when the threshold voltage is less than an erase-verify voltage; a biasing circuit configured to apply voltage to the non-volatile memory cell; a sensing circuit configured to sense whether the non-volatile memory cell conducts current; and a control circuit in communication with the biasing circuit and the sensing circuit, the control circuit being configured to control the biasing circuit to apply an erase voltage to the non-volatile memory cell to reduce the threshold voltage, the erase voltage having a magnitude set by operating parameters stored in a data location, control the biasing circuit to apply a test voltage to the non-volatile memory cell to determine whether the threshold voltage is less than the test voltage, the test voltage being less than the erase-verify voltage; and replace the operating parameters in the data location with new operating parameters in response to determining that the threshold voltage of the non-volatile memory cell is greater than the test voltage.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (U.S. Patent 10,482,986) discloses a semiconductor memory device and a method for erasing and verifying an erase state of memory cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/10/2022

/SON L MAI/Primary Examiner, Art Unit 2827